Citation Nr: 1637417	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


REMAND

Remand is necessary to request medical records and obtain an additional VA medical examination.  The claims file currently contains VA Medical Center (VAMC) records dated July 2010 to March 2011, and March 2012 to February 2014.  It is unclear whether treatment records exist for the intervening period or subsequent to February 2014.  Thus, the RO should inquire whether the Veteran received VAMC treatment during those periods and obtain any records currently unassociated with the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, documents such as the Veteran's statement dated April 30, 2011, and a December 2012 VA examination reference counseling at the Pontiac Vet Center.  Records from the Vet Center have not been associated with the claims file and must be procured on remand.  See 38 U.S.C.A. § 5103A(b) (West 2015).  

Finally, an additional VA examination is necessary on remand.  The most recent VA examination is almost four years old and the Veteran disputes that examiner's findings, reporting that his symptoms are worse than indicated in the examination.  Thus, an additional examination is necessary to determine the current severity of the Veteran's posttraumatic stress disorder (PTSD).  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

The RO must then attempt to obtain the Veteran's complete medical records from the Pontiac Vet Center; copies of the records must be associated with the virtual claims file.  If necessary, the Veteran must be provided a medical release form and request that he execute it authorizing VA to obtain medical treatment records from the Pontiac Vet Center.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received. 

Regardless of the Veteran's response the RO must attempt to obtain all pertinent VAMC treatment records for the period of March 2011 to March 2012, and subsequent to 2014.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following the completion of the above, the Veteran must be afforded a VA psychiatric examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the manifestations of the Veteran's PTSD.  The examiner must also provide an opinion concerning the current degree of social and occupational impairment due to PTSD.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

